On the Court’s own motion, appeal, insofar as taken from the May 2014 Appellate Division judgment, dismissed, without costs, upon the ground that it is untimely (see CPLR 5513 [a]); appeal, insofar as taken from the October 2014 Supreme Court order, dismissed, without costs, upon the ground that it does not lie (CPLR 5601). Motion, insofar as it seeks leave to appeal from the May 2014 Appellate Division judgment, dismissed upon the ground that it is untimely (see CPLR 5513 [b]); motion, insofar as it seeks leave to appeal from the October 2014 Supreme Court order, dismissed upon the ground that it does not lie (CPLR 5602). Motion for poor person relief dismissed as academic.